SECURED PROMISSORY NOTE

$220,000.00 December 24, 2008

FOR VALUE RECEIVED, the undersigned, Golden Eagle International, Inc.
(“Borrower”), promises to pay to the order of Casco Credit (“Lender”), at its
place of business, or such other place as the holder may designate in writing to
the undersigned, the principal sum of Two Hundred Twenty Thousand and 00/100
Dollars ($220,000.00), together with interest thereon from date hereof until
paid, at the rate of twelve percent (12%) per annum. Principal and interest
shall be due and payable on March 24, 2009.

This Secured Promissory Note is further secured by Borrower’s Security
Commitment below, which sets out a security interest in the Gold Bar Mill and
Gold Bar Mill site located approximately 25 miles north of Eureka, Nevada on
Three Bar Road.

The Borrower and Lender agree that this Secured Promissory Note is high risk for
the Lender, and that Borrower has represented, and Lender has relied on that
representation, that Borrower has a substantial belief that certain
circumstances bearing on its principal business will allow it to maintain this
Secured Promissory Note as a short-term obligation payable by the due date. Due
to the foregoing, in the event of any default by the undersigned in the payment
of principal or interest when due, or in the event of the suspension of actual
business, insolvency, assignment for the benefit of creditors, adjudication of
bankruptcy, or appointment of a receiver, of or against the undersigned, the
unpaid balance of the principal sum of this Secured Promissory Note shall at the
option of the holder become immediately due and payable and the amount then due
shall accrue interest until payment in full of the principal and default
interest at the rate of five percent (5%) per month.

Borrower acknowledges that it will only receive two hundred thousand dollars
($200,000.00) in net proceeds because Lender is charging Borrower an origination
and loan processing fee of twenty thousand dollars ($20,000.00) upon funding.


SECURITY COMMITMENT

SECURITY INTEREST. Borrower grants to Lender a security interest in all
inventory, equipment, appliances, furnishings, buildings, replacement parts,
supplies and any and all fixtures now, or hereinafter placed, upon or within the
premises known as the Gold Bar Mill and Gold Bar Mill site located approximately
25 miles northwest of Eureka, Nevada on the Three Bar Road (“Premises” and
“Collateral”), or used in connection therewith, and in which Debtor now has, or
hereinafter acquires, any right, title or interest, as well as the proceeds
therefrom until the principal of $220,000.00, together with interest and default
interest, as well as any associated costs of enforcement, of this Secured
Promissory Note is paid in full to the satisfaction of Lender. This Security
Interest shall also secure the payment and performance by Borrower of any and
all other liabilities and obligations of Borrower to Lender of every kind and
description, direct or indirect, absolute or contingent, due or to become due,
now existing or hereafter arising.

COVENANTS.     Borrower hereby warrants and covenants:

The Collateral will be kept within and at the Gold Bar Mill and Gold Bar Mill
site; and that Collateral will not be removed from the Premises other than in
the ordinary course of business for servicing, maintenance or other ordinary
functions, after which it shall be returned to the Premises.

The Borrower’s place of business is 9661 South 700 East, Salt Lake City, Utah
84070, and Borrower will immediately notify Lender in writing of any change in
or discontinuance of Borrower’s place of business.

The parties intend that the Collateral involved in the Gold Bar Mill itself is
and will at all times remain personal property despite the fact and irrespective
of the manner in which it is attached to realty; provided, however, that
Borrower commits to use the necessary amount of the proceeds of this Secured
Promissory Note to begin the process of acquiring all right, title and interest
in and to the 40-acre tract of land underlying the Gold Bar Mill, and further
Borrower agrees to record this Secured Promissory Note as a lien against the
real property, making it part of the Collateral, until this Secured Promissory
Note is paid in full as set out above in the Security Interest.

The Borrower will not sell, dispose of, or otherwise transfer the Collateral, or
any interest therein, without the prior written consent of Lender, and the
Borrower shall keep the Collateral free from unpaid charges, including, but not
limited to, taxes of any kind, creditor liens, or other third-party interests.

The Borrower shall execute alone, or with Lender, any financing statement, UCC 1
filing in the States of Nevada, Colorado or elsewhere, recordation at the County
Recorder’s office or other documents, or procure any document, and pay the cost
of filing the same in all public offices wherever filing is deemed by Lender to
be necessary and prudent.

Borrower shall make all repairs, replacements, additions and improvements
necessary to maintain any equipment, machinery, buildings or other fixtures that
is part of the Collateral in good working order and condition. At its option,
Lender may discharge taxes, liens or other encumbrances at any time levied or
placed upon the Collateral, and may pay for the maintenance and preservation of
the Collateral, the cost of which shall be assessable against Borrower, and
reimbursable to Lender, as part of Borrower’s payment in full of this Secured
Promissory Note.

DEFAULT.     The Debtor shall be in default under this Secured Promissory Note
upon the occurrence of any of the following:

Any misrepresentation in connection with this Secured Promissory Note on the
part of the Borrower.

Any non-compliance with, or non-performance of, Borrower’s obligations under
this Secured Promissory Note.

Any assignment for the benefit of creditors, or an attachment or receivership of
assets not dissolved within thirty (30) days, or the institution of bankruptcy
proceedings, whether voluntary or involuntary, which is not dismissed within
thirty (30) days form the date on which it is filed.

Upon default, and at any time thereafter, Lender may declare all obligations
secured hereby immediately due and payable, and shall have the remedies of a
Secured Party under the Uniform Commercial Code. No waiver by Lender of any
default at a particular moment in time shall operate as a waiver of any other
default, or of the same default, on a future occasion. This Secured Promissory
Note shall inure to the benefit of, and obligate, the heirs, executors,
administrators, successors and assigns of the parties hereto.

Borrower and all other persons who may become liable for the payment hereof
severally waive demand, presentment, protest, notice of dishonor or nonpayment,
notice of protest, and any and all lack of diligence or delays in collection
which may occur, and expressly consent and agree to each and any extension or
postponement of time of payment hereof from time to time at or after maturity or
other indulgence, and waive all notice thereof.

In case suit or action is instituted to collect this Secured Promissory Note, or
any portion hereof, Borrower promises to pay such additional sum, as the court
may adjudge reasonable, for attorneys’ fees, court costs and such other and
further relief as the court may deem as just and reasonable under the
circumstances in said proceedings.

This Secured Promissory Note is made and executed under, and is in all respects
governed by, the laws of the State of Utah, and venue for any proceedings
regarding this Note shall be set in Salt Lake County.

Golden Eagle International, Inc.


By: /s/ Terry C. Turner
——————————————
Terry C. Turner
President & CEO
